This action was brought by the plaintiff in error to recover from defendants in error on certain promissory notes. Upon a trial of the case judgment was rendered for the defendants in error, and plaintiff in error has appealed.
The appeal is by transcript and no case-made or bill of exceptions is attached to the petition in error. The brief of the plaintiff in error does not comply with the rule of this court, and we are unable to ascertain therefrom which of the assignments of error set out by the petition in error are relied upon by him for reversal of this case. Looking to the petition in error, however, it appears that the assignments of error are: Error in overruling motion for new trial, error in refusing to render judgment for the plaintiff on the pleadings, error in overruling plaintiff's demurrer to defendant's answer, error in refusing to give certain instructions, error in giving certain instructions, verdict is contrary to the evidence, and error in permitting defandants to give any evidence on their *Page 106 
pleadings. An examination of the trancript fails to disclose any demurrer to the defendants' answers or any order of the court overruling such demurrers, if they were filed; hence, we cannot consider the assignment that the court erred in overruling demurrers to the answers. The assignments that the court erred in overruling motion for new trial and erred in refusing to render judgment for the plaintiff on the pleadings will not be considered by this court on appeal upon a transcript, but the action of the trial court in regard thereto can only be brought into this court by bill of exceptions or case-made. Collins v. Garvey, 67 Okla. 36, 171 P. 330; McHenry v. Spears, 84 Okla. 28, 202 P. 779. The sufficiency of the evidence and error in the giving or refusing to give instructions will not be reviewed by this court unless the same were brought into the record by bill of exceptions or case-made, as only matters properly a part of the record will be reviewed by this court on transcript, and the record properly consists of petition, answer, reply, demurrer, process, orders, and judgments. The transcript filed herein presenting nothing for this court to review, the judgment of the trial court is affirmed.
McNEILL, V. C. J., and KENNAMER, NICHOLSON, and MASON, JJ., concur.